PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Georgia Tech Research Corporation
Application No. 17/346,778
Filed: June 14, 2021
For: Fully Stretchable, Wireless, Skin-Conformal Bioelectronics for Continuous Stress Monitoring in Daily Life
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 22, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File
Missing Parts of Nonprovisional Application (Notice), mailed June 28, 2021. The Notice set a
period for reply of two (2) months from the mail date of the Notice. No extensions of time under
the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became
abandoned on August 31, 2021. A Notice of Abandonment was mailed on March 01, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification & replacement drawings, a statement that contains “no new matter”, surcharge fee of $80, basic filing fee of $80, search fee of $350 and an examination fee of $400, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being forwarded to the Office of Patent Application Processing (OPAP) for appropriate action in the normal course of business on the reply on February 04, 2022, 
April 15, 2022 and June 22, 2022.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to OPAP at (571) 272-4000.
	


/JOANNE L BURKE/Lead Paralegal Specialist, OPET